 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    ALLEN HAMMLER,                                   Case No. 1:19-cv-01212-JDP
11                       Plaintiff,                    ORDER TO SHOW CAUSE WHY THIS
                                                       CASE SHOULD NOT BE DISMISSED FOR
12           v.                                        FAILURE TO PROSECUTE AND FAILURE
                                                       TO COMPLY WITH A COURT ORDER
13    STATE OF CALIFORNIA, et al.,
                                                       THIRTY DAY DEADLINE
14                       Defendants.
                                                       ORDER GRANTING PLAINTIFF’S MOTION
15                                                     TO FILE A 37-PAGE COMPLAINT
16                                                     ECF No. 2
17                                                     ORDER DENYING PLAINTIFF’S
                                                       MISCELLANEOUS MOTION
18
                                                       ECF No. 6
19
                                                       ORDER THAT THE CLERK’S OFFICE
20                                                     SEND A COPY OF THIS ORDER TO THE
                                                       LITIGATION COORDINATOR AT
21                                                     CALIFORNIA STATE PRISON, CORCORAN
22

23          Plaintiff Allen Hammler is a state prisoner proceeding without counsel in this civil rights

24   action brought under 42 U.S.C. § 1983. On September 20, 2019, the court ordered that plaintiff

25   pay the filing fee within 45 days. ECF No. 4. Plaintiff has not done so. The court therefore

26   orders plaintiff to show cause within thirty days why this case should not be dismissed for failure

27   to prosecute and failure to comply with a court order.

28          Plaintiff has also filed two miscellaneous motions. First, plaintiff moves the court for
                                                       1
 1   permission to file a 37-page complaint. ECF No. 2. The court is in receipt of plaintiff’s 37-page

 2   complaint, see ECF No. 1, and will consider it if plaintiff’s case is not dismissed. The motion is

 3   therefore granted. Second, plaintiff moves the court for an order stopping certain unnamed prison

 4   employees from impeding his ability to prosecute this case. ECF No. 6. This court has no

 5   jurisdiction over individuals who are not parties to this case. The motion is therefore denied. The

 6   court will, however, attempt to enlist the voluntary assistance of the litigation coordinator at

 7   plaintiff’s institution. The clerk’s office is therefore ordered to send a copy of this order to the

 8   litigation coordination at California State Prison, Corcoran, who may be able to assist plaintiff

 9   with the initial steps of this case.

10
     IT IS SO ORDERED.
11

12
     Dated:     January 30, 2020
13                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16   No. 205.
17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
